



Exhibit 10.7.1
__________________________________________
PURCHASE AND CONTRIBUTION AGREEMENT
by and among
TRINITY RAIL LEASING WAREHOUSE TRUST,
TRINITY INDUSTRIES LEASING COMPANY
and
TRINITY RAIL LEASING 2017 LLC
Dated as of May 15, 2017


1

--------------------------------------------------------------------------------





Table of Contents




ARTICLE I    
DEFINITIONS
1
Section 1.1
General
1
Section 1.2
Specific Terms
2
ARTICLE II
CONVEYANCE OF THE RAILCARS AND LEASES
5
Section 2.1
Conveyance of the Railcars and Leases
5
ARTICLE III
CONDITIONS OF CONVEYANCE
8
Section 3.1
Conditions Precedent to Conveyance
8
Section 3.2
Conditions Precedent to All Conveyances
8
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
9
Section 4.1
Representations and Warranties of TRLWT Seller-General
9
Section 4.2
Representations and Warranties of TILC Seller-General
11
Section 4.3
Representations and Warranties of Seller-Assets
13
Section 4.4
Representations and Warranties of the Purchaser
14
Section 4.5
Indemnification
16
ARTICLE V
COVENANTS OF SELLER
18
Section 5.1
Protection of Title of the Purchaser
18
Section 5.2
Other Liens or Interests
19
ARTICLE VI
MISCELLANEOUS
19
Section 6.1
Amendment
19
Section 6.2
Notices
20
Section 6.3
Merger and Integration
20
Section 6.1
Severability of Provisions
20
Section 6.2
Governing Law
20
Section 6.3
Counterparts
21
Section 6.1
Binding Effect; Assignability
21
Section 6.2
Third Party Beneficiaries
22















EXHIBIT A
FORM OF BILL OF SALE
EXHIBIT B
FORM OF ASSIGNMENT AND ASSUMPTION
EXHIBIT C
FORM OF DELIVERY SCHEDULE ON THE CLOSING DATE





2

--------------------------------------------------------------------------------






PURCHASE AND CONTRIBUTION AGREEMENT
THIS PURCHASE AND CONTRIBUTION AGREEMENT is made as of May 15, 2017 (this
“Agreement”) by and among TRINITY RAIL LEASING WAREHOUSE TRUST, a Delaware
statutory trust (“TRLWT” or the “TRLWT Seller”), TRINITY INDUSTRIES LEASING
COMPANY, a Delaware corporation (“TILC” or the “TILC Seller”; TRLWT and TILC are
sometimes hereinafter collectively referred to as the “Sellers” or individually
as a “Seller”) and TRINITY RAIL LEASING 2017 LLC, a Delaware limited liability
company (the “Purchaser”).
W I T N E S S E T H:
WHEREAS, the Purchaser has agreed to purchase from the Sellers from time to
time, and the Sellers have agreed to Sell (as hereinafter defined) to the
Purchaser from time to time, certain of its Railcars, related Leases and Related
Assets (each as hereinafter defined) related thereto on the terms set forth
herein.
WHEREAS, during the period prior to their sale hereunder, TILC has acted as
manager and servicing agent for TRLWT, pursuant to the TRLWT Management
Agreement (as hereinafter defined), with respect to the Railcars, related Leases
and Related Assets that TRLWT may Sell from time to time hereunder (TILC in such
capacity, the “TRLWT Manager”).
WHEREAS, TILC may also wish from time to time, in its individual capacity, to
conduct a Sale/Contribution (as hereinafter defined) of certain of its Railcars,
related Leases and Related Assets and the Purchaser may wish to purchase from
and accept such contribution to the capital of the Purchaser on the terms set
forth herein.
NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the Purchaser and each Seller,
intending to be legally bound, hereby agree as follows:
ARTICLE I


DEFINITIONS


Section 1.1    General. The specific terms defined in this Article include the
plural as well as the singular. Words herein importing a gender include the
other gender. References herein to “writing” include printing, typing,
lithography, and other means of reproducing words in visible form. References to
agreements and other contractual instruments include all subsequent amendments
thereto or changes therein entered into in accordance with their respective
terms. References herein to Persons include their successors and assigns
permitted hereunder. The terms “include” or “including” mean “include without
limitation” or “including without limitation”. The words “herein”, “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular Article, Section or other subdivision, and Article,
Section, Schedule and Exhibit references, unless otherwise specified, refer to
Articles and Sections of and Schedules and Exhibits to this Agreement.
Capitalized


1

--------------------------------------------------------------------------------





terms used herein, including in the Recitals, but not defined herein shall have
the respective meanings assigned to such terms in the Loan Agreement (as defined
herein).


Section 1.2    Specific Terms. Whenever used in this Agreement, the following
words and phrases, unless the context otherwise requires, shall have the
following meanings:


“Administrative Agent” means Crédit Agricole Corporate and Investment Bank in
its capacity as administrative agent under the Loan Agreement.
“Appraised Value” means the appraised value of a Railcar as set forth in the
Appraisal thereof.
“Assignment and Assumption” means an Assignment and Assumption executed by the
applicable Seller, with countersignature block set forth thereon for execution
by the Purchaser, substantially in the form of Exhibit B attached hereto.
“Bill of Sale” means a Bill of Sale executed by the applicable Seller
substantially in the form of Exhibit A attached hereto.
“Chattel Paper” means all “chattel paper” as defined in the UCC.
“Closing Date” means May 15, 2017.
“Collateral Agent” means U.S. Bank National Association in its capacity as
collateral agent under the Loan Agreement.
“Contribution” has the meaning set forth in Section 2.1(a)(ii).
“Convey” means to Sell and/or conduct a Sale/Contribution of Railcars, related
Leases and Related Assets hereunder.
“Conveyance” means, collectively, a Sale and/or Sale/Contribution of Railcars,
related Leases and Related Assets by a Seller to the Purchaser.
“Conveyance Documents” means this Agreement, each Delivery Schedule, each
Assignment and Assumption and each Bill of Sale.
“Delivery Date” means each date on which any Railcar, together with any Lease
related thereto and all Related Assets, is transferred to the Purchaser by the
applicable Seller thereof and includes, without limitation, the Closing Date and
each other date on which any such transfer occurs.
“Delivery Schedule” means a schedule, substantially in the form of the initial
schedule delivered on the Closing Date and attached as Exhibit C hereto, in each
case duly executed and delivered by a Seller to the Purchaser on a Delivery
Date, which shall identify the Railcars to be Conveyed on such Delivery Date and
identify each Lease relating to any such Railcar.


2

--------------------------------------------------------------------------------





“Encumbrance” means any mortgage, pledge, lien, encumbrance, charge or security
interest, including, without limitation, any conditional sale, any sale without
recourse against the sellers, or any agreement to give any security interest
over or with respect to any assets of any applicable Person.
“Excluded Amounts” has the meaning set forth in Section 4.5(a).
“General Intangibles” means all “general intangibles” as defined in Article 9 of
the UCC.
“Indemnified Person” has the meaning set forth in Section 4.5(a).
“Lease” means, with respect to a Railcar, a lease, car contract or other
agreement granting permission for the use of such Railcar, constituting an
operating lease thereon.
“Lessee” means each Person who is the lessee under a Lease of a Railcar.
“Loan Agreement” means that certain Term Loan Agreement, dated on or about the
date hereof, among the Purchaser, as borrower, the banks and other lending
institutions from time to time party thereto, the Administrative Agent, as
agent, and the Collateral Agent, as collateral agent and depositary.
“Marks” means identification marks of Railcars.
“Miscellaneous Items” means receivables, prepaid expenses, current assets,
deferred origination costs, receivables, deferred tax assets, non-current
assets, accounts payable and accrued liabilities, deferred tax liabilities,
unearned contract revenue, accrued interest, accrued professional fees, and
accrued property and casualty insurance.
“Part” means any and all parts, attachments, accessions, appurtenances,
furnishings, components, appliances, accessories, instruments and other
equipment installed in, or attached to (or constituting a spare for any such
item installed in or attached to) any Railcar.
“Payment Intangible” means all “payment intangibles” as defined in Article 9 of
the UCC.
“Permitted Encumbrance” means: (i) the ownership interests of the Purchaser;
(ii) the interest of the Lessee as provided in any Lease; (iii) any Encumbrance
for taxes, assessments, levies, fees and other governmental and similar charges
not yet due and payable or the amount or validity of which is being contested in
good faith by appropriate proceedings so long as there exists no material risk
of sale, forfeiture, loss, or loss of or interference with use or possession of
the affected asset, and such contest would not result in the imposition of any
criminal liability on the Issuer or any assignee thereof; (iv) in respect of any
Railcar, any Encumbrance of a repairer, mechanic, supplier, materialman, laborer
and the like arising in the ordinary course of business by operation of law or
similar Encumbrance, provided that the proceedings relating to such Encumbrance
or the continued existence of such Encumbrance does not give rise to any
reasonable likelihood of the sale, forfeiture or other loss of the affected
asset, and such contest would not result in the imposition of any criminal
liability on the Purchaser or any assignee


3

--------------------------------------------------------------------------------





thereof; (v) Encumbrances granted to the Collateral Agent under and pursuant to
the Loan Agreement; (vi) any Encumbrances created by or through or arising from
debt or liabilities or any act or omission of any Lessee in each case either in
contravention of the relevant Lease (whether or not such Lease has been
terminated) or without the consent of the relevant lessor; (vii) salvage rights
of insurers under insurance policies covering the affected asset; (viii) any
sublease permitted under any Lease; and (ix) Encumbrances which are released or
extinguished upon the transfer of the related asset to the Purchaser by the
applicable transferee thereof.
“Person” means any natural person, firm, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any political subdivision thereof or
any other legal entity, including public bodies.
“Protected Party” has the meaning set forth in the Loan Agreement.
“Purchase Price” means, with respect to any Railcars, related Leases and Related
Assets conveyed to the Purchaser from time to time pursuant hereto, an amount
equal to the aggregate Appraised Value of the Railcars so Conveyed.
“Purchaser” has the meaning specified in the Preamble.
“Railcar” means an item of railroad rolling stock, together with (i) any and all
replacements or substitutions thereof, (ii) any and all tangible components
thereof and (iii) any and all related appliances, Parts, accessories,
appurtenances, accessions, additions, improvements to and replacements from time
to time incorporated or installed in any item thereof.
“Railroad Mileage Credits” means the mileage credit payments made by railroads
under their applicable tariffs to the registered owner of identifying marks on
the railcars.
“Related Assets” means, with respect to any Railcar or Lease that is Conveyed
hereunder on any Delivery Date, all of the applicable Seller’s right, title and
interest in and to the following (as applicable):
(a)with respect to such Railcar, (i) all licenses, manufacturer’s warranties and
other warranties, Supporting Obligations, Payment Intangibles, Chattel Paper,
General Intangibles and all other rights and obligations related to such
Railcar, (ii) all Railroad Mileage Credits allocable to such Railcar and any
payments in respect of such credits accruing on or after the applicable Delivery
Date, (iii) all tort claims or any other claims of any kind or nature related to
such Railcar and any payments in respect of such claims, (iv) all Marks
attaching to such Railcar (including as evidenced by any SUBI Certificate issued
by the Marks Company), it being understood that the Marks are owned by the Marks
Company and are not being conveyed hereby, (v) all other payments owing by any
Person (including any railroads or similar entities) in respect of or
attributable to such Railcar or the use, loss, damage, casualty, condemnation of
such Railcar or the Marks associated therewith, in each case whether arising by
contract, operation of law, course of dealing, industry practice or otherwise,
and (vi) without duplication, any Miscellaneous Items relating to such Railcar;
and


(b)with respect to such Lease, all Supporting Obligations, Payment Intangibles,
Chattel Paper, General Intangibles and all other rights and obligations related
to any


4

--------------------------------------------------------------------------------





such Lease, including, without limitation, (i) all rights, powers, privileges,
options and other benefits of the applicable Seller to receive moneys and other
property due and to become due under or pursuant to such Lease, including,
without limitation, all rights, powers, privileges, options and other benefits
to receive and collect rental payments, income, revenues, profits and other
amounts, payments, tenders or security (including any cash collateral) from any
other party thereto, (ii) all rights, powers, privileges, options and other
benefits of the applicable Seller to receive proceeds of any casualty insurance,
condemnation award, indemnity, warranty or guaranty with respect to such Lease,
(iii) all claims for damages arising out of or for breach of or default under
such Lease, (iv) the rights, powers, privileges, options and other benefits of
the applicable Seller to perform under such Lease, to compel performance and
otherwise exercise all remedies thereunder and to terminate any such Lease, and
(v) without duplication, any Miscellaneous Items relating to such Lease.


“Sale” means, with respect to any Person, the sale, transfer, assignment or
other conveyance, of the assets or property in question by such Person, and
“Sell” means that such Person sells, transfers, assigns or otherwise conveys the
assets or property in question.
“Sale/Contribution” has the meaning specified in Section 2.1(a)(ii).
“Supporting Obligation” means all “supporting obligations” as defined in
Article 9 of the UCC.
“TILC Fleet” means the other railcars owned, leased or managed by TILC.
“TRLWT Management Agreement” means the Second Amendment and Restatement, dated
as of May 29, 2009, of the Operation, Maintenance, Servicing and Remarketing
Agreement dated as of June 27, 2002 between TRLWT and TILC, as manager
thereunder.
“TRLWT Manager” has the meaning specified in the Recitals.
“UCC” means the Uniform Commercial Code as enacted in the State of New York, or
when the context implies, the Uniform Commercial Code as in effect from time to
time in any other applicable jurisdiction.
“U.S. GAAP” means generally accepted accounting principles in the United States,
as in effect from time to time.
ARTICLE II


CONVEYANCE OF THE RAILCARS AND LEASES


Section 2.1
Conveyance of the Railcars and Leases.



(a)    Subject to the terms and conditions of this Agreement, on and after the
date of this Agreement,
(i)TRLWT Seller hereby agrees to Sell to the Purchaser, without recourse (except
to the extent specifically provided herein or in the applicable Bill of Sale


5

--------------------------------------------------------------------------------





and Assignment and Assumption), all right, title and interest of TRLWT Seller in
and to (A) certain Railcars and related Leases as identified from time to time
on a Delivery Schedule delivered by TRLWT Seller in accordance with this
Agreement and (B) all Related Assets with respect thereto, and
(ii)TILC Seller hereby agrees to Sell to the Purchaser, without recourse (except
to the extent specifically provided herein or in the applicable Bill of Sale and
Assignment and Assumption), all right, title and interest of TILC Seller in and
to (A) certain Railcars and related Leases as identified from time to time on a
Delivery Schedule delivered by TILC Seller in accordance with this Agreement and
(B) all Related Assets with respect thereto, provided, that if TILC Seller is
the sole equity Member of the Purchaser at the time of such sale, and to the
extent that the portion of the Purchase Price for such sale paid by the
Purchaser to TILC Seller in cash is less than the total dollar amount of the
Purchase Price, the balance shall be deemed to have been contributed (a
“Contribution”) by TILC Seller as capital to the Purchaser (such transaction in
the aggregate, a “Sale/Contribution”),


(b)    The Purchaser in each case hereby agrees to purchase, acquire, accept and
assume (including by an assumption of the obligations of the “lessor” under such
Leases), all right, title and interest of each such Seller in and to such
Railcars, related Leases and Related Assets. Each Seller hereby acknowledges
that each Conveyance by it to the Purchaser hereunder is absolute and
irrevocable, without reservation or retention of any interest whatsoever by such
Seller.


(c)The Sales of Railcars, related Leases and Related Assets by TRLWT Seller to
the Purchaser and the Sales or Sales/Contributions (as the case may be) of
Railcars, related Leases and Related Assets by TILC Seller to the Purchaser
pursuant to this Agreement are, and are intended to be, absolute and
unconditional assignments and conveyances of ownership (free and clear of any
Encumbrances) of all of the applicable Seller’s right, title and interest in, to
and under such Railcars, related Leases and Related Assets for all purposes and,
except to the extent specifically provided herein or in the applicable Bill of
Sale and Assignment and Assumption, without recourse.


(d)It is the intention of each Seller and the Purchaser (i) that all Conveyances
of Railcars, related Leases and Related Assets be true sales and/or
contributions, as applicable, constituting absolute assignments and “true sales”
for bankruptcy law purposes by the applicable Seller to the Purchaser, that are
absolute and irrevocable and that provide the Purchaser with the full benefits
of ownership of the assets so Conveyed and (ii) that the Railcars, related
Leases and Related Assets that are Conveyed to the Purchaser pursuant to this
Agreement shall not be part of the applicable Seller’s estate in the event of
the filing of a bankruptcy petition by or against such Seller under any
bankruptcy or similar law. Neither any Seller nor the Purchaser intends that
(x) the transactions contemplated hereunder be, or for any purpose be
characterized as, loans from the Purchaser to the applicable Seller or (y) any
Conveyance of Railcars, related Leases and/or Related Assets by any Seller to
the Purchaser be deemed a grant of a security interest in the assets so Conveyed
by such Seller to the Purchaser to secure a debt or other obligation of such
Seller (except in the limited circumstance contemplated in subsection (e)
immediately below).


6

--------------------------------------------------------------------------------





(e)In the event that any Conveyances pursuant to this Agreement are deemed to be
a secured financing (or are otherwise determined not to be absolute assignments
of all of the applicable Seller’s right, title and interest in, to and under the
Railcars, related Leases and Related Assets so Conveyed, or purportedly so
Conveyed hereunder), then (i) the applicable Seller shall be deemed hereunder to
have granted to the Purchaser, and such Seller does hereby grant to the
Purchaser, a security interest in all of such Seller’s right, title and interest
in, to and under such Railcars, related Leases and Related Assets so Conveyed or
purported to be Conveyed, securing the purported repayment obligation presumably
deemed to exist in respect of such deemed secured financing, and (ii) this
Agreement shall constitute a security agreement under applicable law.


(f)The Sellers shall on the Closing Date, and either or both the TRLWT Seller
and/or the TILC Seller shall, as the case may be, on any other Delivery Date,
deliver to the Purchaser a Delivery Schedule identifying the Railcars and Leases
to be Conveyed by such Seller to the Purchaser on such date.


(g)The price paid for Railcars, related Leases and Related Assets which are
Conveyed hereunder shall be the Purchase Price with respect thereto. Such
Purchase Price shall be paid


(i)in the case of TRLWT Seller, by means of the Purchaser’s immediate cash
payment in the full amount of the Purchase Price to TRLWT Seller by wire
transfer on the Closing Date (or other Delivery Date) in respect of which TRLWT
Seller has delivered a Delivery Schedule, and


(ii)in the case of TILC Seller, by means of the Purchaser’s immediate cash
payment of the portion of the Purchase Price that the Purchaser has available to
it for such purpose to TILC Seller by wire transfer on the Closing Date (or
other applicable Delivery Date) in respect of which TILC Seller has delivered a
Delivery Schedule, with the Contributed remainder of such Purchase Price to be
reflected by means of proper accounting entries being entered upon the accounts
and records of TILC Seller and Purchaser,


with such wire transfers in each case to be made to an account designated by the
applicable Seller to the Purchaser on or before the applicable Delivery Date.
(h)On and after each Delivery Date and related Purchase Price payment as
aforesaid, the Purchaser shall own the Railcars, related Leases and Related
Assets Conveyed to the Purchaser on such date, and the applicable Seller shall
not take any action inconsistent with such ownership and shall not claim any
ownership interest in such assets.


(i)Until the replacement of TILC as Servicer pursuant to the terms of the
Servicing Agreement, TILC, as Servicer, shall conduct the administration,
management and collection of the Railcars, related Leases and Related Assets
Conveyed to Purchaser pursuant hereto and shall take, or cause to be taken, all
such actions as may be necessary or advisable to administer, manage and collect
such Conveyed Railcars, related Leases and Related Assets, from time to time,
all in accordance with the terms of the Servicing Agreement.




7

--------------------------------------------------------------------------------





ARTICLE III


CONDITIONS OF CONVEYANCE


Section 3.1
Conditions Precedent to Conveyance. Each Conveyance hereunder is subject to the
condition precedent that the Purchaser shall have received all of the following
on or before the applicable Delivery Date, in form and substance satisfactory to
the Purchaser:



(i)a Delivery Schedule executed by the applicable Seller and setting forth the
Railcars and Leases to be Conveyed on the applicable Delivery Date pursuant to
this Agreement;


(ii)a related Bill of Sale;


(iii)a related Assignment and Assumption;


(iv)an Appraisal of the Railcars to be conveyed, with such Appraisal dated no
earlier than forty-five (45) days prior to the applicable Delivery Date;


(v)copies of proper UCC financing statements, accurately describing the Conveyed
Railcars and Leases and naming the applicable Seller as the “Debtor,” the
Purchaser as “Assignor Secured Party” and the Collateral Agent as “Secured
Party”, or applicable filings with the STB or with the Registrar General of
Canada, or other similar instruments or documents, all in such manner and in
such places as may be required by law or as may be necessary or, in the opinion
of the Purchaser, desirable to perfect the Purchaser’s interest in all Conveyed
Railcars, related Leases and Related Assets (provided that no such filings shall
be required to be made in Mexico or under any Provincial Personal Property
Security Act or other non-federal legislation in Canada); and


(vi)copies of proper UCC financing statement terminations or partial
terminations, STB or Registrar General of Canada filings, accurately describing
the Conveyed Railcars and Leases, or other similar instruments or documents, in
form and substance sufficient for filing under applicable law of any and all
jurisdictions as may be necessary to effect or evidence a release or termination
of any pre-existing Encumbrance evidenced by an existing filing of record in the
applicable UCC, STB or Registrar General of Canada filing office against the
Conveyed Railcars, related Leases and Related Assets.


Section 3.2    Conditions Precedent to All Conveyances. The Conveyances to take
place on any Delivery Date hereunder shall be subject to the further conditions
precedent that:


(a)    The following statements shall be true:


(i)    the representations and warranties of each applicable Seller contained in
Article IV shall be true and correct on and as of such Delivery Date, both
before and after giving effect to the Conveyance to take place on such Delivery
Date and to the application of proceeds therefrom, as though made on and as of
such date; and


8

--------------------------------------------------------------------------------





(ii)    each such Seller shall be in compliance with all of its covenants and
other agreements set forth in this Agreement and the other Conveyance Documents
to which it is a party.


(b)    The Purchaser shall have received a Delivery Schedule, dated the date of
the applicable Delivery Date, executed by the applicable Seller, listing the
Railcars and Leases being Conveyed on such date.


(c)    The applicable Seller shall have taken such other action, including
delivery of approvals, consents, opinions, documents and instruments to the
Purchaser, as the Purchaser may reasonably request.


(d)    The applicable Seller shall have taken all steps necessary under all
applicable law in order to Convey to the Purchaser the Railcars described on the
applicable Delivery Schedules, all Leases related to such Railcars and all
Related Assets related to such Railcars and/or Leases, and upon the Conveyance
of such Railcars, related Leases and Related Assets from the applicable Seller
to the Purchaser pursuant to the terms hereof, the Purchaser will have acquired
on such date good and marketable title to and a valid and perfected ownership
interest in the Conveyed Railcars, related Leases and Related Assets, free and
clear of any Encumbrance (other than Permitted Encumbrances).


ARTICLE IV


REPRESENTATIONS AND WARRANTIES


Section 4.1Representations and Warranties of TRLWT Seller-General. TRLWT Seller
makes the following representations and warranties for the benefit of the
Purchaser, the Administrative Agent, the Collateral Agent and the Lenders, on
which the Purchaser relies in acquiring the Railcars, related Leases and Related
Assets Conveyed by TRLWT Seller hereunder. Such representations are made as of
each Delivery Date and at such other times specified below.


(a)    TRLWT is a statutory trust duly organized, validly existing, and in good
standing under the laws of the State of Delaware, is duly licensed or qualified
and in good standing in each jurisdiction in which the failure to so qualify
would have a material adverse effect on its ability to carry on its business as
now conducted or to execute, deliver and perform its obligations under the
applicable Conveyance Documents, has the power and authority to carry on its
business as now conducted, and has the requisite power and authority to execute,
deliver and perform its obligations under the applicable Conveyance Documents.


(b)    The applicable Conveyance Documents have been duly authorized by all
necessary entity action by TRLWT, and duly executed and delivered by TRLWT, and
(assuming the due authorization, execution and delivery by each other party
thereto) constitute the legal, valid and binding obligations of TRLWT,
enforceable against TRLWT in accordance with their respective terms except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the rights of creditors generally and by
general principles of equity.


9

--------------------------------------------------------------------------------





(c)    The execution, delivery and performance by TRLWT of the applicable
Conveyance Documents and compliance by TRLWT with all of the provisions thereof
do not and will not contravene or, in the case of clause (iii), constitute
(alone or with notice, or lapse of time or both) a default under or result in
any breach of, or result in the creation or imposition of any Encumbrance (other
than pursuant to this Agreement) upon any property of TRLWT pursuant to, (i) any
law or regulation, or any order of any court or governmental authority or agency
applicable to or binding on TRLWT or any of its properties, or (ii) the
provisions of, or constitute a default by TRLWT under, its certificate of trust
or trust agreement or (iii) any indenture, mortgage, contract or other agreement
or instrument to which TRLWT is a party or by which TRLWT or any of its
properties may be bound or affected except, with respect to clause (iii), where
such contravention, default or breach would not reasonably be expected to
materially adversely affect TRLWT’s ability to perform its obligations under the
applicable Conveyance Documents or materially adversely affect its financial
condition or business.


(d)    There are no proceedings pending or, to the knowledge of TRLWT,
threatened against TRLWT in any court or before any governmental authority or
arbitration board or tribunal that, if adversely determined, would reasonably be
expected to materially adversely affect TRLWT’s ability to perform its
obligations under the applicable Conveyance Documents or materially adversely
affect its financial condition or business.


(e)    TRLWT is not (x) in violation of any term of any charter instrument or
operating agreement or (y) in violation or breach of or in default under any
other agreement or instrument to which it is a party or by which it may be bound
except, in the case of clause (y), where such violation would not reasonably be
expected to materially adversely affect TRLWT’s ability to perform its
obligations under the applicable Conveyance Documents or materially adversely
affect its financial condition or business. TRLWT is in compliance with all
laws, ordinances, governmental rules and regulations to which it is subject, the
failure to comply with which would have a material and adverse effect on its
operations or condition, financial or otherwise, or would impair the ability of
TRLWT to perform its obligations under the applicable Conveyance Documents, and
has obtained all licenses, permits, franchises and other governmental
authorizations material to the conduct of its business.


(f)    No consent, approval or authorization of, or filing, registration or
qualification with, or the giving of notice to, any trustee or any holder of
indebtedness of TRLWT or any governmental authority on the part of TRLWT is
required in the United States in connection with the execution and delivery by
TRLWT of the applicable Conveyance Documents (other than as contemplated
thereby), or is required to be obtained in order for TRLWT to perform its
obligations thereunder in accordance with the terms thereof, other than (i) as
may be required under applicable laws, ordinances, governmental rules and
regulations to be obtained, given, accomplished or renewed at any time after the
applicable Delivery Date in connection with the performance of its obligations
under the applicable Conveyance Documents and which are routine in nature and
are not normally applied for prior to the time they are required, and which
TRLWT has no reason to believe will not be timely obtained, and (ii) as may have
been previously obtained in accordance with clause (i) immediately above.


(g)    The location of TRLWT (within the meaning of Article 9 of the UCC) is in
the State of Delaware. TRLWT has not been known by any name other than Trinity
Rail


10

--------------------------------------------------------------------------------





Leasing Warehouse Trust and Trinity Rail Leasing Trust II, and is not known by
any trade names.


(h)    TRLWT is solvent and will not become insolvent after giving effect to any
Conveyance contemplated by this Agreement; after giving effect to each
Conveyance contemplated by this Agreement, TRLWT will have an adequate amount of
capital to conduct its business in the foreseeable future; and TRLWT does not
intend to incur, nor believe that it has incurred, debts beyond its ability to
pay as they mature.


(i)    TRLWT will treat the transactions effected by this Agreement as sales of
assets to the Purchaser in accordance with U.S. GAAP. TRLWT’s financial records
shall reflect that the Railcars and Leases Conveyed hereunder have been Conveyed
to the Purchaser, are no longer owned by TRLWT and are not intended to be
available to the creditors of TRLWT.


Section 4.2    Representations and Warranties of TILC Seller-General. TILC
Seller makes the following representations and warranties for the benefit of the
Purchaser, the Administrative Agent, the Collateral Agent and the Lenders, on
which the Purchaser relies in acquiring the Railcars, related Leases and Related
Assets Conveyed by TILC Seller hereunder. Such representations are made as of
each Delivery Date and at such other times specified below.


(a)TILC is a corporation duly organized, validly existing, and in good standing
under the laws of the State of Delaware, is duly licensed or qualified and in
good standing in each jurisdiction in which the failure to so qualify would
reasonably be expected to have a material adverse effect on its ability to carry
on its business as now conducted or as contemplated to be conducted or to
execute, deliver and perform its obligations under the applicable Conveyance
Documents, has the power and authority to carry on its business as now conducted
and as contemplated to be conducted, and has the requisite power and authority
to execute, deliver and perform its obligations under the applicable Conveyance
Documents.


(b)The applicable Conveyance Documents have been duly authorized by all
necessary corporate action by TILC, and duly executed and delivered by TILC, and
(assuming the due authorization, execution and delivery by each other party
thereto) constitute the legal, valid and binding obligations of TILC,
enforceable against TILC in accordance with their respective terms except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the rights of creditors generally and by
general principles of equity.


(c)The execution, delivery and performance by TILC of the applicable Conveyance
Documents and compliance by TILC with all of the provisions thereof do not and
will not contravene or, in the case of clause (iii), constitute (alone or with
notice, or lapse of time or both) a default under or result in any breach of, or
result in the creation or imposition of any Encumbrance (other than pursuant to
this Agreement) upon any property of TILC pursuant to, (i) any law or
regulation, or any order, judgment, decree, determination or award of any court
or governmental authority or agency applicable to or binding on TILC or any of
its properties, or (ii) the provisions of its certificate of incorporation or
bylaws or (iii) any indenture, mortgage, contract or other agreement or
instrument to which TILC is a party or by which TILC or any of its properties
may be bound or affected except, with respect to clause (iii), where such


11

--------------------------------------------------------------------------------





contravention, default or breach would not reasonably be expected to materially
adversely affect TILC’s ability to perform its obligations under the applicable
Conveyance Documents or materially adversely affect its financial condition or
business;


(d)There are no proceedings pending or, to the knowledge of TILC, threatened
against TILC in any court or before any governmental authority or arbitration
board or tribunal that, if adversely determined, would reasonably be expected to
materially adversely affect TILC’s ability to perform its obligations under the
applicable Conveyance Documents or materially adversely affect its financial
condition or business.


(e)TILC is not (x) in violation of any term of any charter instrument or bylaw
or (y) in violation or breach of or in default under any other agreement or
instrument to which it is a party or by which it or any of its property may be
bound except in the case of clause (y) where such violation, breach or default
would not reasonably be expected to materially adversely affect TILC’s ability
to perform its obligations under the applicable Conveyance Documents or
materially adversely affect its financial condition or business. TILC is in
compliance with all laws, ordinances, governmental rules, regulations, orders,
judgments, decrees, determinations and awards to which it is subject, the
failure to comply with which would reasonably be expected to have a material and
adverse effect on its operations or condition, financial or otherwise, or would
impair the ability of TILC to perform its obligations under the applicable
Conveyance Documents, and has obtained all required licenses, permits,
franchises and other governmental authorizations material to the conduct of its
business.


(f)No consent, approval or authorization of, or filing, registration or
qualification with, or the giving of notice to, any trustee or any holder of
indebtedness of TILC or any governmental authority on the part of TILC is
required in the United States in connection with the execution and delivery by
TILC of the applicable Conveyance Documents (other than as contemplated
thereby), or is required to be obtained in order for TILC to perform its
obligations thereunder in accordance with the terms thereof, other than (i) as
may be required under applicable laws, ordinances, governmental rules and
regulations to be obtained, given, accomplished or renewed at any time after the
applicable Delivery Date in connection with the performance of its obligations
under the applicable Conveyance Documents and which are routine in nature and
are not normally applied for prior to the time they are required, and which TILC
has no reason to believe will not be timely obtained, and (ii) as may have been
previously obtained in accordance with clause (i) immediately above.


(g)The location of TILC (within the meaning of Article 9 of the UCC) is in the
State of Delaware. TILC has not been known by any name other than Trinity
Industries Leasing Company within the past five (5) years.


(h)TILC is solvent and will not become insolvent after giving effect to any
Conveyance contemplated by this Agreement, and after giving effect to any
Conveyances contemplated by this Agreement, TILC will have an adequate amount of
capital to conduct its business in the foreseeable future, and TILC does not
intend to incur, nor believe that it has incurred, debts beyond its ability to
pay as they mature.


12

--------------------------------------------------------------------------------





(i)TILC will treat the transactions effected by this Agreement as sales of
assets to, and/or contributions of assets to the capital of, the Purchaser in
accordance with U.S. GAAP. TILC’s financial records shall reflect that the
Railcars and Leases Conveyed hereunder have been Conveyed to the Purchaser, are
no longer owned by TILC and are not intended to be available to the creditors of
TILC.


Section 4.3Representations and Warranties of Seller-Assets. The following
representations and warranties are made (i) with respect to each Delivery Date
on which TRLWT is to Convey assets to the Purchaser, by TILC, in its capacity as
TRLWT Manager, with respect to each representation expressed as a representation
of TRLWT as “Seller”, and (ii) with respect to each Delivery Date on which TILC
is to Convey assets to the Purchaser, by TILC for its own account, and in each
case are made for the benefit of the Purchaser, the Administrative Agent, the
Collateral Agent and the Lenders as of the date of any Delivery
Schedule delivered by the applicable Seller to the Purchaser and solely with
respect to the Railcars and Leases that are referred to in such Delivery
Schedule and the Related Assets in respect of such Railcars and Leases.


(a)To the best knowledge of the applicable Seller, no casualty event or other
event that may constitute a Total Loss or makes repair of the applicable Railcar
uneconomic or renders such Railcar unfit for commercial use or constitutes theft
or disappearance of the applicable Railcar has occurred with respect to a
Railcar being Conveyed.


(b)(i) The applicable Seller has, and the Bill of Sale to be delivered on the
Delivery Date shall convey to the Purchaser, all legal and beneficial title to
the Railcars (and Related Assets in respect of such Railcars) that are being
Conveyed, free and clear of all Encumbrances (other than Permitted Encumbrances
of the type described in clauses (ii), (iii), (iv), (v) and (viii) of the
definition thereof), and such conveyance constitutes a valid and absolute
transfer (each such contribution or sale, as the case may be, constituting a
“true sale” for bankruptcy law purposes) of all right, title and interest of
such Seller in, to and under the Railcars (and Related Assets in respect of such
Railcars) being Conveyed and will not be void or voidable under any applicable
law; (ii) such Seller has, and the Assignment and Assumption to be delivered on
the Delivery Date shall assign to the Purchaser, all legal and beneficial title
to the Leases (and Related Assets in respect of such Leases) that are being
Conveyed, free and clear of all Encumbrances (other than Permitted Encumbrances
of the type described in clauses (ii), (iii), (iv), (v) and (viii) of the
definition thereof), and such assignment constitutes a valid and absolute
transfer (each such contribution or sale, as the case may be, constituting a
“true sale” for bankruptcy law purposes) of all right, title and interest of
such Seller in, to and under the Leases (and Related Assets in respect of such
Leases) being Conveyed and will not be void or voidable under any applicable
law; (iii) the Railcars being Conveyed on a Delivery Date are subject to Leases
to the extent required under the Loan Agreement in respect of such Conveyance,
and (iv) all Leases relating to such Railcars are on rental and other terms that
are no different, taken as a whole, from those for similar Railcars in the rest
of the TILC Fleet.


(c)All sales, use or transfer taxes, if any, due and payable upon the Conveyance
of the Railcars, related Leases and Related Assets being Conveyed on the
applicable Delivery Date will have been paid or such transactions will then be
exempt from any such taxes and the Seller (or TRLWT Manager, in the case of
TRLWT Seller) will cause any required forms


13

--------------------------------------------------------------------------------





or reports in connection with such taxes to be filed in accordance with
applicable laws and regulations.


(d)The applicable Seller is not in default of its obligations as “lessor” (or
other comparable capacity) under any Lease, and, to the best of such Seller’s
knowledge, there are (i) no defaults existing as of the date of Conveyance by
any Lessee under any Lease, except such defaults that are not payment defaults
(except to a de minimis extent (but giving effect to any applicable grace
periods)) and are not material defaults under the applicable Lease, and (ii) no
claims or liabilities arising as a result of the operation or use of any Railcar
prior to the date hereof, as to which the Purchaser would be or become liable,
except for ongoing maintenance and other obligations of the “lessor” provided
for under full-service Leases, which obligations are required to be performed by
the Servicer pursuant to the Servicing Agreement.


(e)None of the Railcars being Conveyed are subject to a purchase option under
the terms of the related Lease except as described in the related Delivery
Schedule, and each such purchase option is a Permitted Purchase Option.


(f)None of the Leases contain any renewal or extension options except for such
options that are described in the Delivery Schedule.  


(g)All information provided in the applicable Delivery Schedule, including each
schedule thereto, is true and correct on and as of the related Delivery Date,
including without limitation, all information provided therein with respect to
each Railcar purported to be covered thereby and all information provided
therein with respect to each Lease relating to any such Railcar. All other
information concerning the Railcars, related Leases and Related Assets covered
by the applicable Delivery Schedule that was provided to the Purchaser prior to
the related Delivery Date was true and correct in all material respects as of
the date it was so provided.


Section 4. 4Representations and Warranties of the Purchaser. The Purchaser makes
the following representations and warranties for the benefit of each Seller, on
which such Seller relies in Conveying Railcars, related Leases and Related
Assets to the Purchaser hereunder. Such representations are made as of each
applicable Delivery Date.


(a)Organization and Good Standing. The Purchaser has been duly organized and is
validly existing and in good standing as a limited liability company under the
laws of the State of Delaware, with the power and authority to own its
properties and to conduct its business as such properties are currently owned
and such business is currently conducted, and had at all relevant times, and
has, full power, authority and legal right to acquire and own the Railcars and
Leases Conveyed hereunder.


(b)Due Qualification. The Purchaser is duly qualified (except where the failure
to be so qualified would not have a material adverse effect on its ability to
carry on its business as now conducted or as contemplated to be conducted) to do
business as a foreign limited liability company in good standing, and has
obtained all necessary licenses (except to the extent that such failure to
obtain such licenses is inconsequential) and approvals in all


14

--------------------------------------------------------------------------------





jurisdictions in which the ownership or lease of its property or the conduct of
its business requires such qualification, licenses and/or approvals.


(c)Power and Authority. The Purchaser has the power, authority and legal right
to execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Railcars and Leases Conveyed hereunder; and the execution, delivery
and performance of this Agreement and all of the documents required pursuant
hereto have been duly authorized by the Purchaser by all necessary action.


(d)No Consent Required. The Purchaser is not required to obtain the consent of
any other Person, or any consent, license (except to the extent that such
failure to obtain such licenses is inconsequential), approval or authorization
or registration or declaration with, any governmental authority, bureau or
agency in connection with the execution, delivery or performance of this
Agreement and the other Conveyance Documents to which it is a party, except for
such as have been obtained, effected or made.


(e)Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of the Purchaser, enforceable against the Purchaser in accordance
with its terms, subject, as to enforceability, to applicable bankruptcy,
insolvency, reorganization, conservatorship, receivership, liquidation or other
similar laws affecting the enforcement of creditors’ rights generally and
general principles of equity.


(f)No Violation. The execution, delivery and performance by the Purchaser of
this Agreement, the consummation of the transactions contemplated by this
Agreement and the other Conveyance Documents to which it is a party and the
fulfillment of the terms of this Agreement and the other Conveyance Documents to
which it is a party do not and will not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the organizational documents of the Purchaser,
or conflict with or breach any of the terms or provisions of, or constitute
(with or without notice or lapse of time) a default under, any indenture,
agreement, mortgage, deed of trust or other instrument to which the Purchaser is
a party or by which the Purchaser is bound or to which any of its properties are
subject, or result in the creation or imposition of any lien upon any of its
properties pursuant to the terms of any such indenture, agreement, mortgage,
deed of trust or other instrument (other than liens created hereunder or under
the Loan Agreement), or violate any law or any order, rule or regulation,
applicable to the Purchaser or its properties, of any federal or state
regulatory body, any court, administrative agency or other governmental
instrumentality having jurisdiction over the Purchaser or any of its properties.


(g)No Proceedings. There are no proceedings or investigations pending, or, to
the Purchaser’s knowledge, threatened against the Purchaser before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over the Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the other Conveyance
Documents, (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or any of the other Conveyance Documents,
(iii) seeking any determination or ruling that could have an adverse effect on
the performance by the Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the other Conveyance Documents,
(iv) that may have an adverse effect on the federal or state


15

--------------------------------------------------------------------------------





income tax attributes of, or seek to impose any excise, franchise, transfer or
similar tax upon, the transfer and acquisition of the Railcars and Leases
Conveyed hereunder or (v) that could have an adverse effect on the Railcars and
Leases Conveyed to the Purchaser hereunder.


(h)Consideration. The Purchaser has given fair consideration and reasonably
equivalent value in exchange for the Conveyance of the Railcars, related Leases
and Related Assets being Conveyed hereunder.


In the event of any breach of a representation and warranty made by the
Purchaser hereunder, each Seller covenants and agrees that such Seller will not
take any action to pursue any remedy that it may have hereunder, in law, in
equity or otherwise, until a year and a day have passed since all Obligations
under the Loan Agreement have been paid in full. Each Seller and the Purchaser
agree that damages will not be an adequate remedy for a breach of this covenant
and that this covenant may be specifically enforced by the Purchaser or any
third party beneficiary described in Section 6.8.
Section 4. 5Indemnification.


(a)TILC Seller, or TRLWT Manager on behalf of TRLWT Seller, shall defend,
indemnify and hold harmless the Purchaser, the Administrative Agent, the
Collateral Agent and the Lenders, each of their respective Affiliates and each
of the respective directors, officers, employees, successors and permitted
assigns, agents and servants of the foregoing (each an “Indemnified Person”)
from and against any and all costs, expenses, losses, obligations, penalties,
liabilities, damages, actions, or suits or claims of whatsoever kind or nature
(whether or not on the basis of negligence, strict or absolute liability or
liability in tort), that may be imposed upon, incurred by, suffered by or
asserted against any Indemnified Person arising out of or resulting from any
breach of such Seller’s representations and warranties and covenants contained
herein, except (A) those resulting solely from any gross negligence, bad faith
or willful misconduct of the particular Indemnified Person claiming
indemnification hereunder, (B) those in respect of taxes that are otherwise
addressed by the provisions of (and subject to the limitations of)
subsection (c) of this Section 4.5 below, or (C) to the extent that providing
such indemnity would constitute recourse for losses due to the uncollectibility
of sale proceeds (or any particular amount of sale proceeds) in respect of a
Railcar due to a diminution in market value of such Railcar, or of Lease or
other third party payments due to the insolvency, bankruptcy or financial
inability to pay of the related Lessee or other third party (the matters
contemplated by clauses (A), (B) and (C) may be referred to collectively as the
“Excluded Amounts”).


(b)TILC Seller, or TRLWT Manager on behalf of TRLWT Seller, will defend and
indemnify and hold harmless each Indemnified Person against any and all costs,
expenses, losses, obligations, penalties, liabilities, damages, actions, or
suits or claims of whatsoever kind or nature (whether or not on the basis of
negligence, strict or absolute liability or liability in tort), that may be
imposed upon, incurred by, suffered by or asserted against such Indemnified
Person, other than Excluded Amounts, arising out of or resulting from any action
taken by such Seller, other than in accordance with this Agreement or the Loan
Agreement or other applicable Transaction Documents, in respect of any portion
of the Railcars, related Leases and Related Assets that are Conveyed hereunder.


16

--------------------------------------------------------------------------------





(c)TILC Seller, or TRLWT Manager on behalf of TRLWT Seller, agrees to pay, and
shall defend, indemnify and hold harmless each Indemnified Person from and
against, any taxes (other than taxes based upon the income of an Indemnified
Person and taxes that would constitute Excluded Amounts) that may at any time be
asserted against any Indemnified Person with respect to the transactions
contemplated in this Agreement, including, without limitation, any sales, gross
receipts, general corporation, tangible or intangible personal property,
privilege, or license taxes and costs and expenses in defending against the
same, arising by reason of the acts to be performed by such Seller under this
Agreement and imposed against such Person. Without limiting the foregoing, in
the event that the Purchaser, the Administrative Agent, the Collateral Agent or
the Lenders receives actual notice of any transfer taxes arising out of the
Conveyance of any Railcar or Lease from such Seller to the Purchaser under this
Agreement, on written demand by such party, or upon such Seller otherwise being
given notice thereof, TILC Seller, or TRLWT Manager on behalf of TRLWT Seller,
as applicable, shall pay, and otherwise indemnify and hold harmless the
applicable Indemnified Person harmless, on an After-Tax Basis, from and against
any and all such transfer taxes (it being understood that none of the Purchaser,
the Administrative Agent, the Collateral Agent or the Lenders or any other
Indemnified Person shall have any contractual obligation to pay such transfer
taxes).


(d)TILC Seller, or TRLWT Manager on behalf of TRLWT Seller, shall defend,
indemnify, and hold harmless each Indemnified Person from and against any and
all costs, expenses, losses, obligations, penalties, liabilities, damages,
actions, or suits or claims of whatsoever kind or nature (whether or not on the
basis of negligence, strict or absolute liability or liability in tort), to the
extent that any of the foregoing may be imposed upon, incurred by, suffered by
or asserted against such Indemnified Person (other than Excluded Amounts) due to
the negligence, willful misfeasance, or bad faith of the applicable Seller in
the performance of its duties under this Agreement or by reason of reckless
disregard of such Seller’s obligations and duties under this Agreement.


(e)TILC Seller, or TRLWT Manager on behalf of TRLWT Seller, shall indemnify,
defend and hold harmless each Indemnified Person from and against any costs,
expenses, losses, obligations, penalties, liabilities, damages, actions, or
suits or claims of whatsoever kind or nature (whether or not on the basis of
negligence, strict or absolute liability or liability in tort), that may be
imposed upon, incurred by, suffered by or asserted against such Indemnified
Person, other than Excluded Amounts, as a result of the failure of any Railcar
or Lease Conveyed hereunder to comply with all requirements of applicable law as
of the applicable Delivery Date.


Indemnification under this Section 4.5 shall include reasonable fees and
expenses of counsel and expenses of litigation. The indemnity obligations
hereunder shall be in addition to any obligation that any Seller may otherwise
have under applicable law or any other Transaction Document.


17

--------------------------------------------------------------------------------





ARTICLE V


COVENANTS OF SELLER


Section 5.1.Protection of Title of the Purchaser.


(a)On or prior to the date hereof, each Seller, or TRLWT Manager on behalf of
TRLWT Seller, shall have filed or caused to be filed UCC-1 financing statements,
STB or Registrar General of Canada filings (each in form proper for filing in
the applicable jurisdiction) naming the Purchaser as purchaser or secured party,
naming the Collateral Agent as assignee and describing the Railcars, related
Leases and Related Assets Conveyed by it to the Purchaser as collateral, with
the office of the Secretary of State of the State of Delaware and in such other
locations as the Purchaser or the Collateral Agent shall have required. Without
limiting the foregoing, each Seller, or TRLWT Manager on behalf of TRLWT Seller,
hereby authorizes the Purchaser and/or any assignee thereof to prepare and file
any such UCC-1 financing statements. From time to time thereafter, each Seller,
or TRLWT Manager on behalf of TRLWT Seller, shall authorize and file such
financing statements or cause to be authorized and filed such continuation
statements, all in such manner and in such places as may be required by law (or
deemed desirable by the Purchaser or any assignee thereof) to fully perfect,
preserve, maintain and protect the interest of the Purchaser under this
Agreement, and the security interest of the Collateral Agent, in the Railcars,
related Leases and Related Assets that are Conveyed hereunder and in the
proceeds thereof. Each Seller, or TRLWT Manager on behalf of TRLWT Seller, shall
deliver (or cause to be delivered) to the Purchaser and the Collateral Agent
file-stamped copies of, or filing receipts for, any document filed as provided
above, following such filing in accordance herewith. In the event that a Seller,
or TRLWT Manager on behalf of TRLWT Seller, fails to perform its obligations
under this subsection, the Purchaser or the Collateral Agent may perform such
obligations, at the expense of such Seller, or TRLWT Manager on behalf of TRLWT
Seller, and each Seller, or TRLWT Manager on behalf of TRLWT Seller, hereby
authorizes the Purchaser and grants to the Purchaser and the Collateral Agent an
irrevocable power of attorney to take any and all steps in order to perform such
obligations in such Seller’s or in its own name, as applicable, and on behalf of
such Seller, or TRLWT Manager on behalf of TRLWT Seller, as are necessary or
desirable, in the determination of the Purchaser or Collateral Agent or any
assignee thereof, with respect to performing such obligations.


(b)On or prior to the Closing Date and any other applicable Delivery Date
hereunder, each Seller, or TRLWT Manager on behalf of TRLWT Seller, shall take
all steps necessary under all applicable law in order to transfer and assign to
the Purchaser the Railcars and Leases being Conveyed on such date to the
Purchaser so that, upon the Conveyance of such Railcar or Lease from such Seller
to the Purchaser pursuant to the terms hereof on the applicable Delivery Date,
the Purchaser will have acquired good and marketable title to and a valid and
perfected ownership interest in such Railcars and Leases, free and clear of any
Encumbrance (other than Permitted Encumbrances). On or prior to the applicable
Delivery Date hereunder, each Seller, or TRLWT Manager on behalf of TRLWT
Seller, shall cooperate with the Purchaser in order to take all steps required
under applicable law in order for the Purchaser to grant to the Collateral Agent
a first priority perfected security interest in the Railcars and Leases being
Conveyed to the Purchaser on such Delivery Date and, from time to time
thereafter, each Seller, or TRLWT Manager on behalf of TRLWT Seller, shall
cooperate with the Purchaser in order to


18

--------------------------------------------------------------------------------





take all such actions as may be required by applicable law (or deemed desirable
by the Purchaser) to fully preserve, maintain and protect the Purchaser’s
ownership interest in, and the Collateral Agent’s first priority perfected
security interest in the Railcars and Leases which have been Conveyed to the
Purchaser hereunder. Notwithstanding anything to the contrary in this Agreement,
neither the TILC Seller nor the TRLWT Manager on behalf of TRLWT Seller, shall
be required pursuant to this Agreement to make any filings, registrations or
recordations in Mexico or under any Provincial Personal Property Security Act or
other non-federal legislation in Canada.


(c)A Seller, or TRLWT Manager on behalf of TRLWT Seller, shall not change its
name, identity, jurisdiction of organization or corporate structure in any
manner that would or could make any financing statement or continuation
statement filed by Purchaser in accordance with this Agreement seriously
misleading within the meaning of § 9-506 of the UCC (or any similar provision of
the UCC), unless such Seller shall have given the Purchaser, the Administrative
Agent and the Collateral Agent at least 30 days’ prior written notice thereof,
and shall promptly file and hereby authorizes the Purchaser or the Collateral
Agent to file appropriate new financing statements or amendments to all
previously filed financing statements and continuation statements.


(d)Each Seller, or TRLWT Manager on behalf of TRLWT Seller, shall give the
Purchaser, the Administrative Agent and the Collateral Agent at least 30 days’
prior written notice of any relocation of its jurisdiction of organization if,
as a result of such relocation, the applicable provisions of the UCC would
require the filing of any amendment of any previously filed financing or
continuation statement or of any new financing statement. Each Seller, or TRLWT
Manager on behalf of TRLWT Seller, shall at all times maintain its jurisdiction
of organization, each office from which it manages or purchases Railcars and
Leases and its principal executive office within the United States of America.


Section 5.2.Other Liens or Interests. Except for the Conveyances hereunder, a
Seller will not sell, pledge, assign, transfer or otherwise convey to any other
Person, or grant, create, incur, assume or suffer to exist any Encumbrance on
the Railcars and Leases Conveyed hereunder or any interest therein (other than
Permitted Encumbrances), and TILC Seller, or TRLWT Manager on behalf of TRLWT
Seller, shall defend the right, title and interest of the Purchaser and the
Collateral Agent in and to such Railcars and Leases against all Encumbrances or
claims of Encumbrances of third parties claiming through or under such Seller.
To the extent that any Railcar or Lease shall at any time secure any debt of the
related Lessee to a Seller or any of its affiliates, such Seller agrees that any
security interest in its favor arising from such a provision shall be
subordinate to the interest of the Purchaser (and its further assignees) in such
Railcars and Leases.


ARTICLE VI


MISCELLANEOUS


Section 6.1Amendment. This Agreement may be amended by the Sellers and the
Purchaser only with the prior written consent of the Administrative Agent
(acting at the direction of the Required Lenders).


19

--------------------------------------------------------------------------------





Section 6.2Notices. All demands, notices and communications to a Seller or the
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of TRLWT Seller at the following
address: c/o Wilmington Trust Company, 1100 North Market Street, Wilmington,
Delaware 19890-0001, Attention: Corporate Trust Administration Re: Trinity Rail
Leasing 2017 LLC, Facsimile No.: (302) 636-4140, with a copy to Trinity
Industries Leasing Company, 2525 N. Stemmons Freeway, Dallas, Texas 75207,
Attention: Michael Cottrell, Director, Capital Markets, Facsimile No.:
(214) 589-8271 or such other address as shall be designated by TRLWT Seller in a
written notice delivered to the Purchaser, (b) in the case of TILC Seller at the
following address: Trinity Industries Leasing Company, 2525 N. Stemmons Freeway,
Dallas, Texas 75207, Attention: Michael Cottrell, Director, Capital Markets,
Facsimile No.: (214) 589-8271, or such other address as shall be designated by
TILC Seller in a written notice delivered to the Purchaser, and (c) in the case
of the Purchaser at the following address: Trinity Rail Leasing 2017 LLC., c/o
Trinity Industries Leasing Company, as Manager, 2525 N. Stemmons Freeway,
Dallas, Texas 75207, Attention: Michael Cottrell, Director, Capital Markets,
Facsimile No.: (214) 589-8271, Confirmation No.: (214) 589-8027, with a copy to
Trinity Industries Leasing Company, 2525 N. Stemmons Freeway, Dallas, Texas
75207, Attention: Legal Department, Facsimile No.: (214) 589-8824, Confirmation
No.: (214) 631-4420, and with a copy to the Collateral Agent at the notice
address provided for same in the Loan Agreement, or such other address as shall
be designated by a party in a written notice delivered to the other party.


Section 6.3Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and the other Conveyance Documents set forth the entire
understanding of the parties relating to the subject matter hereof, and all
prior understandings, written or oral, are superseded by this Agreement and the
other Conveyance Documents. This Agreement may not be modified, amended, waived
or supplemented except as provided herein.


Section 6.4Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.


Section 6.5Governing Law.


(a)THIS AGREEMENT SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS OF LAW PRINCIPLES THEREOF THAT
WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.


(b)Any legal action or proceeding with respect to this Agreement may be brought
in the courts of the State of New York in Manhattan, or of the United States for
the Southern District of New York and, by execution and delivery of this
Agreement, each party hereto hereby irrevocably accepts for itself and in
respect of its property, generally and


20

--------------------------------------------------------------------------------





(c)unconditionally, the nonexclusive jurisdiction of such courts for the
purposes of such legal action or proceeding. Each party hereto irrevocably
waives, to the fullest extent permitted by law, any objection which it may now
or hereafter have to the laying of the venue of any such proceeding arising out
of or relating to this Agreement or the transactions related hereto brought in
such court and any claim that any such proceeding brought in any such court has
been brought in an inconvenient forum.


(d)Each of the parties hereto hereby consents generally in respect of any legal
action or proceeding arising out of or in connection with this Agreement to the
giving of any relief or the issue of any process in connection with such action
or proceeding, including the making, enforcement or execution against any
property whatsoever (irrespective of its use or intended use) of any order or
judgment which may be made or given in such action or proceeding.


(e)EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING HEREUNDER OR IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT OR THE TRANSACTIONS RELATED
HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.


Section 6.6Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and all of which counterparts shall constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.


Section 6.7Binding Effect; Assignability.


(a)This Agreement shall be binding upon and inure to the benefit of each Seller,
the Purchaser and their respective successors and assigns; provided, however,
that a Seller may not assign its rights or obligations hereunder or any interest
herein without the prior written consent of the Purchaser and the Administrative
Agent (acting at the direction of the Required Lenders). The Purchaser may
assign as collateral security all of its rights hereunder to the Collateral
Agent, and such assignee shall have all rights of the Purchaser under this
Agreement (as if such assignee were the Purchaser hereunder).


(b)This Agreement shall create and constitute the continuing obligation of the
parties hereto in accordance with its terms, and shall remain in full force and
effect until such


21

--------------------------------------------------------------------------------





time when all Obligations under the Loan Agreement are paid in full; provided,
however, that rights and remedies with respect to any breach of any
representation and warranty made by or on behalf of a Seller pursuant to
Article IV hereof shall be continuing and shall survive any termination of this
Agreement.


Section 6.8Third Party Beneficiaries. Each of the parties hereto hereby
acknowledges that the Purchaser intends to assign as collateral security all of
its rights under this Agreement to the Collateral Agent for the benefit of the
Protected Parties under the Loan Agreement, and each Seller hereby consents to
such assignment and agrees that upon such assignment, the Collateral Agent (for
the benefit of the Protected Parties) and the Administrative Agent shall be a
third party beneficiary of this Agreement and the Administrative Agent may
exercise the rights of the Purchaser hereunder and shall be entitled to all of
the rights and benefits of the Purchaser hereunder to the same extent as if it
were party hereto.


In addition, whether or not otherwise expressly stated herein, all
representations, warranties, covenants and agreements of the Purchaser, TRLWT
and TILC (whether as a Seller or as TRLWT Manager) in this Agreement or in any
document delivered by any of them in connection with this Agreement (including
without limitation, in any Delivery Schedule), shall be for the express benefit
of the Administrative Agent, the Collateral Agent, the Lenders and each other
Protected Party as express third party beneficiaries, and shall be enforceable
by the Collateral Agent (acting at the direction of the Required Lenders) as if
such Person were a party hereto. Each of the Purchaser, TRLWT and TILC hereby
acknowledges and agrees that such representations, warranties, covenants and
agreements are relied upon by each Lender in extending the Loans under the Loan
Agreement.
[SIGNATURE PAGE FOLLOWS]


22

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.
 
TRINITY RAIL LEASING WAREHOUSE TRUST
By: /s/ C. Lance Davis
Name: C. Lance Davis
Title: Vice President
 
TRINITY INDUSTRIES LEASING COMPANY
By: /s/ C. Lance Davis
Name: C. Lane Davis
Title: Vice President
 
TRINITY RAIL LEASING 2017 LLC
By:Trinity Industries Leasing Company,
as sole member and manager
By: /s/ C. Lance Davis
Name: C. Lance Davis
Title: Vice President



23

--------------------------------------------------------------------------------





EXHIBIT A


FORM OF BILL OF SALE
[Insert name of Seller], a [Insert business entity type] (the “Seller”), in
consideration of the sum of ten dollars ($10.00) and other good and valuable
consideration paid at or before the execution and delivery of these presents,
and receipt of which is hereby acknowledged, does hereby (i) grant, bargain,
sell, transfer, assign and set over unto TRINITY RAIL LEASING 2017 LLC, a
Delaware limited liability company (the “Buyer”) and its successors and assigns
all right, title and interest of the Seller, in and to the items of railroad
rolling stock forth on Schedule I hereto (together with (a) any and all
replacements or substitutions thereof, (b) any and all tangible components
thereof, and (c) any and all related appliances, parts, accessories,
appurtenances, accessions, additions, improvements to and replacements from time
to time incorporated or installed in any item thereof) (the “Railcars”),
together with (A) all licenses, manufacturer’s warranties and other warranties,
Supporting Obligations, Payment Intangibles, Chattel Paper, General Intangibles
and all other rights and obligations related to the Railcars, (B) all Railroad
Mileage Credits allocable to such Railcars, and any payments in respect of such
credits accruing on or after the applicable Delivery Date, (C) all tort claims
or any other claims of any kind or nature related to such Railcars and any
payments in respect of such claims, (D) all Marks attaching to such Railcars
(including as evidenced by any SUBI Certificate issued by the Marks Company), it
being understood that the Marks are owned by the Marks Company and are not being
conveyed hereby, (E) all other payments owing by any Person (including any
railroads or similar entities) in respect of or attributable to such Railcars or
the use, loss, damage, casualty, condemnation of such Railcars or the Marks
associated therewith, in each case whether arising by contract, operation of
law, course of dealing, industry practice or otherwise, and (F) without
duplication, any Miscellaneous Items relating to such Railcars; and (ii) assign
all of its right, title and interest in and to all warranties or representations
made or given to the Seller with respect to the Railcars by the manufacturer
thereof (collectively, the “Purchased Railcars”). The Buyer hereby accepts
delivery of the Purchased Railcars, including the Railcars set forth on Schedule
I hereto.
To have and to hold all and singular the rights to the Purchased Railcars to the
Buyer and its successors and assigns for its and their own use and behalf
forever.
And the Seller hereby warrants to the Buyer and its successors and assigns that
at the time of delivery of the Purchased Railcars, the Seller has good and
marketable legal and beneficial title to and good and lawful right to sell, the
Purchased Railcars, and the Purchased Railcars are free and clear of all
Encumbrances (other than Permitted Encumbrances), and the Seller covenants that
it will defend forever such title to the Purchased Railcars against the demands
or claims of all Persons whomsoever (including, without limitation, the holders
of such Permitted Encumbrances) based on claims arising as a result of, or
related or attributable to, acts, events or circumstances occurring prior to the
delivery of the Purchased Railcars by the Seller hereunder. Notwithstanding the
provisions above and its and the Buyer’s intent that the Seller grant, bargain,
sell, transfer, assign and set over to the Buyer all right, title and interest
of the Seller in the Purchased Railcars, as a precaution only, in the event of
any challenge to this Bill of Sale as being in the nature of an absolute sale or
assignment rather than a financing, the Seller hereby also grants the Buyer a
security interest in the Purchased Railcars. Such grant of a


24

--------------------------------------------------------------------------------





security interest does not constitute an admission or acknowledgment that the
transactions contemplated by the Asset Transfer Agreement provide that this Bill
of Sale is other than a grant, bargain, sale, transfer, assignment and set over
to the Buyer of all right, title and interest of the Seller in the Purchased
Railcars.
Terms used herein with initial capital letters and not otherwise defined shall
have the respective meanings given thereto in the Purchase and Contribution
Agreement, dated as of May 15, 2017 (as amended, restated or otherwise modified
from time to time), (the “Asset Transfer Agreement”), by and among the Buyer,
the Seller and [Trinity Rail Leasing Warehouse Trust / Trinity Industries
Leasing Company].
This Bill of Sale shall be governed by and construed in accordance with the laws
of the State of New York, including, without limitation, Section 5-1401 and
Section 5-1402 of the New York General Obligations Law but otherwise without
regard to conflict of laws principles.
The grant, bargain, sale, transfer, assignment and setting over of the Purchased
Railcars pursuant to this Bill of Sale shall be deemed to occur within the State
of Texas.
This Bill of Sale shall be binding upon and shall inure to the benefit of, and
shall be enforceable by, the parties hereto and their respective successors and
assigns as permitted by and in accordance with the terms hereof. Except as
expressly provided herein or in the other Conveyance Documents, no party hereto
may assign their interests herein without the consent of the other party hereto.
The Seller will duly execute and deliver to the Buyer such further documents and
assurances and take such further action as the Buyer may from time to time
reasonably request or as may be required by applicable law or regulation in
order to effectively carry out the intent and purpose of this Bill of Sale and
to establish and protect the rights and remedies created or intended to be
created in favor of the Buyer hereunder, including, without limitation, the
execution and delivery of supplements or amendments hereto, in recordable form.
* * *


25

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Seller has caused this instrument to be executed as of
the __________ day of __________________, 20___.
 
[Insert name of Seller]
By:___________________________________
Name:
Title:



STATE OF ___________
)
 
 
)
SS:
COUNTY OF _________
)
 



On this ___ day of ____________________, 20__, before me personally appeared
[Insert name of signatory], to me personally known, who being duly sworn, stated
that he is [Insert name of signatory’s position with the Seller] of [Insert name
of Seller], that said instrument was signed on behalf of said entity by
authority of its management or other governing body, and he acknowledged that
the execution of the foregoing instrument was the free act and deed of said
entity.
_________________________________________
Notary Public




My Commission Expires: _______________




26

--------------------------------------------------------------------------------





SCHEDULE I








27

--------------------------------------------------------------------------------





EXHIBIT B


FORM OF ASSIGNMENT AND ASSUMPTION
[Insert name of Seller], a [Insert business entity type] (the “Assignor”), in
consideration of the sum of ten dollars ($10.00) and other good and valuable
consideration, hereby transfers, assigns and otherwise conveys and grants to
TRINITY RAIL LEASING 2017 LLC, a Delaware limited liability company (the “LLC”),
and the LLC hereby acquires and assumes from the Assignor, all of the Assignor’s
right, title and interest in and to the Leases set forth on Schedule I hereto
and all Related Assets with respect thereto (collectively, the “Leases”), any
and all income and proceeds thereof and any and all obligations of the Assignor
thereunder arising on and after the date hereof. This assignment and assumption
is made under the Purchase and Contribution Agreement, dated as of May 15, 2017
(as amended, restated or otherwise modified from time to time, the “Agreement”),
by and among the Assignor, [Trinity Rail Leasing Warehouse Trust / Trinity
Industries Leasing Company] and the LLC.
The Assignor hereby warrants to the LLC and its successors and assigns that at
the time of assignment of the Leases, the Assignor has legal and beneficial
title thereto and good and lawful right to assign such Leases free and clear of
all Encumbrances (other than subleases of the Leases as expressly permitted by
the Agreement and other than Permitted Encumbrances), and the Assignor covenants
that it will defend forever such title to the Leases against the demands or
claims of all Persons whomsoever (including, without limitation, the holders of
such Permitted Encumbrances) based on claims arising as a result of, or related
or attributable to, acts, events or circumstances occurring prior to the
assignment of the Leases by the Assignor hereunder. Notwithstanding the
provisions above and its and the LLC’s intent that the Assignor transfer, assign
and otherwise convey and grant to the LLC all right, title and interest of the
Assignor in the Leases, as a precaution only, in the event of any challenge to
this Assignment as being in the nature of an absolute assignment rather than a
financing, the Assignor hereby also grants the LLC a security interest in the
Leases. Such grant of a security interest does not constitute an admission or
acknowledgment that the transactions contemplated by the Agreement provide that
this Assignment is other than a transfer, assignment and otherwise conveyance
and grant to the LLC of all right, title and interest of the Assignor in the
Leases.
The LLC hereby assumes, and agrees it is unconditionally bound in respect of, as
of the applicable Delivery Date, all duties and obligations of the Assignor
under the Leases.
Terms used herein with initial capital letters and not otherwise defined shall
have the respective meanings given thereto in the Agreement.
This Assignment and Assumption shall be governed by and construed in accordance
with the laws of the State of New York, including, without limitation, Section
5-1401 and Section 5‑1402 of the New York General Obligations Law but otherwise
without regard to conflict of laws principles.
This Assignment and Assumption shall be binding upon and shall inure to the
benefit of, and shall be enforceable by, the parties hereto and their respective
successors and assigns as permitted by and in accordance with the terms hereof.
Except as expressly provided herein or in


28

--------------------------------------------------------------------------------





the other Conveyance Documents, no party hereto may assign their interests
herein without the consent of the other party hereto.
The Assignor will duly execute and deliver to the LLC such further documents and
assurances and take such further action as the LLC may from time to time
reasonably request or as may be required by applicable law or regulation in
order to effectively carry out the intent and purpose of this Assignment and
Assumption and to establish and protect the rights and remedies created or
intended to be created in favor of the LLC hereunder, including, without
limitation, the execution and delivery of supplements or amendments hereto, in
recordable form.
* * *


29

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed as of the __________ day of __________________, 20___.
 
[Insert name of Assignor]
By:___________________________________
Name:
Title:
 
Trinity Rail Leasing 2017 LLC


By: Trinity Industries Leasing Company, as
sole member and manager


By:___________________________________
Name:
Title:



STATE OF ___________
)
 
 
)
SS:
COUNTY OF _________
)
 



On this ___ day of ____________________, 20__, before me personally appeared
[Insert name of signatory], to me personally known, who being duly sworn, stated
that he is [Insert name of signatory’s position with the Seller] of [Insert name
of Seller], that said instrument was signed on behalf of said entity by
authority of its management or other governing body, and he acknowledged that
the execution of the foregoing instrument was the free act and deed of said
entity.


_______________________________________
Notary Public




My Commission Expires: _______________






30

--------------------------------------------------------------------------------





SCHEDULE I






31

--------------------------------------------------------------------------------





EXHIBIT C


FORM OF DELIVERY SCHEDULE ON THE CLOSING DATE
THIS SCHEDULE dated as of ________________, 20___ constitutes a “Delivery
Schedule” for such date, which is a Delivery Date, in respect of a Conveyance to
be made on such date by the Seller signatory hereto below. Capitalized terms
used in this Schedule have the meaning given such terms in the Purchase and
Contribution Agreement, dated as of May 15, 2017 as amended, restated or
otherwise modified from time to time, among [Trinity Rail Leasing Warehouse
Trust / Trinity Industries Leasing Company] as a Seller, the undersigned as a
Seller, and Trinity Rail Leasing 2017 LLC as Purchaser. The Railcars and Leases
that are the subject of such Conveyance are listed on Schedule 1 attached
hereto. [Such Schedule also indicates by footnote designation, those Leases that
are subject to a purchase option or a renewal or extension option, and also
those Leases that are subject to an early termination option of the Lessee.]


32

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Delivery Schedule is executed as of the date first
written above.
 
[Insert name of Seller]
By:_______________________________________
Name:
Title:





33

--------------------------------------------------------------------------------





SCHEDULE 1
TO
DELIVERY SCHEDULE






34